     Case 3:14-cr-00111-HTW-FKB Document 124 Filed 05/28/21 Page 1 of 10




              IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                       NORTHERN DIVISION


UNITED STATES OF AMERICA

V.                                     CRIMINAL NO. 3:14CR111-HTW-FKB

CHRISTOPHER B. EPPS

                MOTION FOR COMPASSIONATE RELEASE


      Comes now Defendant Christopher B. Epps and files this to Motion for

Compassionate Release.

                                 I. Introduction.

      Mr. Epps’s motion should be granted under the “extraordinary and

compelling reasons” prong of § 3583(c)(1)(A). Release under this provision is

called for because of the health dangers created by the COVID-19 pandemic

combined with Mr. Epps’s health conditions, which make him more vulnerable to

COVID-19 than other inmates. For the reasons stated below, we ask the Court to

grant the Motion as each day in custody brings greater risk to Mr. Epps’s life.

                    II. Relevant facts and procedural history.

      The prosecution charged Mr. Epps in a 49-count indictment of a crime

related to money laundering. Mr. Epps took responsibility by pleading guilty to

Count 23 Conspiracy to Commit Money Laundering in violation of 18 U.S.C. §


                                          1
     Case 3:14-cr-00111-HTW-FKB Document 124 Filed 05/28/21 Page 2 of 10




1956(h) and Count 44 Filing Fraudulent Tax Return in violation of 18 U.S.C. §

7206(2). The Court sentenced him to serve 235 months as to Count 23 and 36

months as to Count 44, to run concurrently, followed by 3 years of supervised

release as to Count 23 and 1 year as to Count 44, to run concurrently.

      Mr. Epps is serving his prison term at FCI Seagoville in Texas. According

to the BOP website, Mr. Epps is due to be released on July 12, 2033. The

undersigned is not sure whether this estimated release date considers good time

credit. Therefore, his release date may be sooner.

      Mr. Epps suffers from an array of illnesses, such as hyperlipidermia,

hypertension, unspecified glaucoma, enlarged prostate, and gout. (See Exhibit 1,

Medical Record). Most importantly, concerning this motion, Mr. Epps has suffered

from a confirmed case of COVID-19.

      As the Court is well aware, the health risks associated with COVID-19 are

grave and can be fatal. The hazardous situation caused by COVID-19, combined

with the law analyzed below, justifies allowing Mr. Epps to serve the remaining

months of his sentence on house arrest.

                                  III. Argument.

A.    Mr. Epps successfully exhausted all administrative remedies.

      Mr. Epps submitted a request for compassionate release due to COVID-19

and medical concerns on January 30, 2021 through the means of an inmate request

                                          2
     Case 3:14-cr-00111-HTW-FKB Document 124 Filed 05/28/21 Page 3 of 10




to the Warden via email. (See Exhibit 2). On February 9, 2021, he received a reply

stating that the warden would provide a response when he was done with review.

Since then, he has not received a response to his request. As 30 days has certainly

passed since Mr. Epps sent his request to the warden, he has successfully

exhausted all administrative remedies.

      Even though his requests were ignored, this does not mean that the Court

should deny his petition. Mr. Epps’s conditions coupled with the COVID-19

pandemic, could very well lead to his demise. As described in the next subsection,

the COVID-19 dangers justify granting Mr. Epps’s request for compassionate

release.

B.    The COVID-19 outbreak presents a compelling and extraordinary

circumstance that warrants compassionate release in Mr. Epps’s case.

      On March 11, 2020, the World Health Organization (“WHO”) officially

classified the new strain of coronavirus, COVID-19, as a pandemic. 1 As of May

26, 2021, COVID-19 has infected over 167.8 million people worldwide, leading to




1
 “WHO Characterizes COVID-19 as a Pandemic,” World Health Organization (March 11, 2020),
available at https://bit.ly/2W8dwpS.

                                           3
          Case 3:14-cr-00111-HTW-FKB Document 124 Filed 05/28/21 Page 4 of 10




over 3.4 million deaths.2 In the United States, the daily average of cases are 24,034

and the daily average death toll is 543.4. 3

           On March 13, 2020, the White House declared a national emergency, under

Section 319 of the Public Health Service Act, 42 U.S.C. § 247(d)).4 On March 16,

2020, the White House issued guidance recommending that, for the next eight

weeks, gatherings of ten persons or more be canceled or postponed. 5 These drastic

measures followed the issuance of a report by British epidemiologists, concluding

from emerging data that 2.2 million Americans could die without drastic

intervention to slow the global spread of the deadly disease.6

           The Centers for Disease Control and Prevention (“CDC”) have also issued

guidance related to the deadly effects of COVID-19 on certain high-risk patients of

the population. The CDC has stated that “[l]ong-standing systemic health and

social inequities have put many people from racial and ethnic minority groups at


2
 “Coronavirus Map: Tracking the Global Outbreak,” New York Times (March 31, 2020),
available at https://www.nytimes.com/interactive/2020/world/coronavirus-maps.html.
3
    Id.
4
  The White House, Proclamation on Declaring a National Emergency Concerning the Novel
Coronavirus Disease (COVID-19) Outbreak (March 13, 2020), available at
https://www.whitehouse.gov/presidential-actions/proclemation-declaring-national-emergency-
concerning-novel-coronavirus-disease-covid-19-outbreak/.
5
 Sheri Fink, “White House Takes New Line After Dire Report on Death Toll,” New York Times
(March 17, 2020), available at https://www.nytimes.com/2020/03/17/us/coronavirus-fatality-rate-
white-house.html?action=click&module=Spotlight&pgtype=Homepage.
6
    Fink, “White House Takes New Line After Dire Report on Death Toll,” New York Times.

                                               4
    Case 3:14-cr-00111-HTW-FKB Document 124 Filed 05/28/21 Page 5 of 10




increased risk of getting sick and dying from COVID-19”. 7 With Mr. Epps being a

60 years old “Black or African American” person, he falls within the category of

those who need extra precautions in accordance with the CDC. (See PSR, page 2).

      The CDC have issued guidance related to the deadly effects of COVID-19

on certain high-risk patients of the population. The CDC identified the population

who may be at an increased risk for severe illness from COVID-19 to include

people who are overweight, those who suffer with hypertension or high blood

pressure, liver disease, and diabetes.8 For these individuals, the CDC warned to

take preventative actions, including avoiding crowded areas and limiting

interactions with others.

      In addition, the CDC has found that many conditions of detention create a

heightened risk of infection to detainees—these include insufficient space to

quarantine, highly congregational or shared environments, insufficient on-site

medical staff, frequent coming and going of staff members, and limited ability of

prisoners to exercise effective disease prevention measures (i.e., social distancing

and frequent handwashing).


7
  “Health Equity Considerations & Racial & Ethnic Minority Groups,” CDC (Feb. 12, 2021),
available      at  https://www.cdc.gov/coronavirus/2019-ncov/community/health-equity/race-
ethnicity.html
8
 “People with Certain Medical Conditions,” CDC (July 30, 2020), available at
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html
                                            5
       Case 3:14-cr-00111-HTW-FKB Document 124 Filed 05/28/21 Page 6 of 10




          The CDC advises that the coronavirus is “spread mainly from person-to-

person . . . [b]etween people who are in close contact with one another . . .

[t]hrough respiratory droplets produced when an infected person coughs or

sneezes.” The droplets can land in the mouths or noses, or can be inhaled into the

lungs, of people who are within about six feet of the infected person. The

coronavirus is highly contagious and those who are infected can spread the virus

even if they are asymptomatic. Additionally, studies have shown that the

coronavirus can survive at least three hours and possibly as long as three days on

various surfaces. These characteristics of COVID-19 make BOP facilities an ideal

incubation environment.

          Conditions of confinement at FCI Seagoville, where Mr. Epps is located,

create an optimal environment for the transmission of contagious disease. 9 Public

health experts are unanimous in their opinion that incarcerated individuals “are at

special risk of infection, given their living situations,” and “may also be less able

to participate in proactive measures to keep themselves safe,” and “infection

control is challenging in these settings.” 10


9
    Joseph A. Bick, “Infection Control in Jails and Prisons,” Clinical Infectious Diseases 45(8):

1047-1055 (2007), available at https://doi.org/10.1086/




                                                   6
     Case 3:14-cr-00111-HTW-FKB Document 124 Filed 05/28/21 Page 7 of 10




       Furthermore, the CDC recognizes that people suffering from hypertension

might be at an increased risk for severe illness from COVID-19. “People with high

blood pressure or high cholesterol are also more likely to suffer from Covid-19

complications because of problems with how the heart pumps blood around the

body.” 11 “The increased risk of COVID-19 health issues for people with high

blood pressure is also recognized by the American Heart Association. 12

       In addition, case law supports the conclusion that Mr. Epps’s hypertension

warrants compassionate release. See, e.g., United States v. Salvagno, No. 5:02-cr-

00051-LEK, ECF No. 1181 (N.D.N.Y. June 22, 2020); see also United States v.

Pena, No. 15-CR-551 (AJN), 2020 WL 2301199, at *4 (S.D.N.Y. May 8, 2020)

(“This Court has repeatedly recognized that COVID-19 presents a heightened risk

for individuals with hypertension[.]”); United States v. Soto, No. 1:18-CR-10086-

IT, 2020 WL 2104787, at *2 (D. Mass. May 1, 2020) (“Defendant’s medical

records show that he suffers from hypertension. This condition increases his risk




10
  Achieving a Fair and Effective COVID-19 Response: An Open Letter to Vice-President Mike
Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts in the
United States” (March 2, 2020), athttps://bit.ly/2W9V6oS.
11
 https://www.msn.com/en-za/health/medical/health-conditions-that-put-you-at-risk-of-covid-
19/ar-BB11lQqT
12
   https://newsroom.heart.org/news/what-people-with-high-blood-pressure-need-to-know-about-
covid-19 (stating people with high blood pressure “may face an increased risk for severe
complications if they get the virus”).


                                               7
    Case 3:14-cr-00111-HTW-FKB Document 124 Filed 05/28/21 Page 8 of 10




for serious complications from contracting COVID-19, including death.”); United

States v. Scparta, No. 18-CR-578 (AJN), 2020 WL 1910481, at * 9 (S.D.N.Y. Apr.

20, 2020) (finding hypertension to be a comorbidity that increases the risk of death

from COVID-19, and “reject[ing] the Government's contention that Mr. Scparta’s

general good health before the pandemic speaks to whether he should now be

released.”); United States v. Sawicz, No. 08-CR-287 (ARR), 2020 WL 1815851

(E.D.N.Y, Apr. 10, 2020) (granting compassionate release to a defendant convicted

of possession of child pornography who suffers from hypertension).

Moreover, when applying Section 3553(a) factors, Mr. Epps’s motion should be

granted. Mr. Epps has no disciplinary record and has taken a plethora educational

courses. In fact, the BOP qualifies Mr. Epps’s general risk level as -1 and his

violent risk as a 0. (See exhibit 3). This shows that Mr. Epps would not be a danger

to the public. If released, he would quarantine and socially distance himself.

      In summary, the COVID-19 virus is highly transmissible, extraordinarily

dangerous, and poses a severe threat to Mr. Epps. The conditions at FCI

Seagoville do not allow Mr. Epps to take the self-care measures required by the

CDC to protect his safety. Therefore, he asks the Court to order his immediate

release from prison, and further order that he serve the remainder of his sentence

on home confinement.




                                          8
    Case 3:14-cr-00111-HTW-FKB Document 124 Filed 05/28/21 Page 9 of 10




                                 IV. Conclusion.

      For the compelling reasons analyzed, the Court should enter an order

granting Mr. Epps’s Motion for Compassionate Release and direct the BOP to

release Mr. Epps from FCI Seagoville and require him to serve the remainder of

his sentence on home confinement. The “extraordinary and compelling reasons”

prong of § 3583(c)(1)(A) allows such relief. Release under this provision is

warranted because of the health dangers created by the COVID-19 pandemic.

      WHEREFORE, Defendant Christopher B. Epps asks this Court to grant his

Motion for Compassionate Release Under 18 U.S.C. § 3582(c)(1)(A).

      Respectfully submitted May 28, 2021.

                                      CHRISTOPHER EPPS, Defendant

                                BY: s/ Princess Abby
                                    Princess Abby (MB # 106000)
                                    Research & Writing Specialist
                                    Southern District of Mississippi
                                    200 S. Lamar St., Suite 200 North
                                    Jackson, Mississippi 39201
                                    Telephone: (601)948-4284
                                    Facsimile: (601)948-5510
                                    Email: princess_abby@fd.org

                                      Attorney for Defendant




                                         9
    Case 3:14-cr-00111-HTW-FKB Document 124 Filed 05/28/21 Page 10 of 10




                          CERTIFICATE OF SERVICE

      I, Princess Abby, certify that on May 28, 2021, this Motion was filed with

the Clerk of the United States District Court for the Southern District of

Mississippi, using the electronic case filing system, which in turn sent an electronic

copy of this Motion to all attorneys of record in this case.

                                        s/ Princess Abby
                                        Princess Abby (MB # 106000)
                                        Attorney for Defendant




                                          10
